Citation Nr: 0426049	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residual scar, left eyebrow, from August 26, 1999 to August 
30, 2002.

2.  Entitlement to an increased rating for residual scar, 
left eyebrow, from August 30, 2002, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial compensable evaluation for 
residual scar, left chest, from August 26, 1999.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO).

In a statement dated in March 2001, the veteran raised the 
issues of entitlement to service connection for a left leg 
disorder, a left hip disorder, and a psychiatric disorder.  
These issues have not been developed for appellate review and 
are therefore referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran's service-connected scar from a fragment 
laceration is manifested by a visible scar on the left 
eyebrow of approximately two inches in length and well-
healed, without any pain, tenderness, or limitation of 
function.

2.  The veteran's service-connected scar from a fragment 
laceration is manifested by a faint scar on the lateral 
aspect of his left chest, measuring approximately four inches 
in length and well-healed, without any pain, tenderness, or 
limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
evaluation for the service-connected residual scar, left 
eyebrow, from August 26, 1999 to August 30, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7805 (1999-2002); 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2003).

2.  The criteria for an increased disability evaluation in 
excess of 10 percent for the service-connected residual scar, 
left eyebrow, from August 30, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7805 (2003).

3.  The criteria for an initial compensable disability 
evaluation for the service connected residual scar, left 
chest, from August 26, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999-2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the claim was submitted in 
August 1999, prior to enactment of the VCAA.  However, in 
this case, VA notified the veteran by a letter dated in 
February 2001 that VA would obtain all service personnel and 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in July 2001, and again in July 
2003.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in a statement of the case and two supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2003).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).


Service medical records show that the veteran was treated for 
fragment lacerations to his left forehead and left chest in 
October 1944.  These wounds were incurred when the veteran 
was thrown from his gun mount during a torpedo attack on his 
ship.  Upon treatment, the veteran's wounds were described as 
"clean and healing."  The veteran was reported as fit for 
duty approximately ten days after the incident.

In December 1999, a private medical report indicated that the 
veteran complained of an intermittent foreign sensation in 
the left eye that turned red and itched on his forehead.  On 
examination, there was "a fairly large well-healed scar" 
above the eyebrow area.  

Upon VA examination in July 2001, the veteran reported that 
he had occasional episodes of itching in his scar on his 
forehead.  The episodes occurred approximately three or four 
times per year.  Upon physical examination, the examiner 
noted that the veteran's forehead showed a four-centimeter 
(cm) scar beginning between the veteran's eyebrows, directly 
on the brow line.  There was no evidence of chronic 
infection.  The scar was nontender to palpation, and there 
was no obvious foreign body or palpable mass.  The veteran 
had negative Tinel sign at the scar.  X-rays were taken of 
the scull.  There was no evidence of acute bony abnormality 
or fracture, nor was there evidence of air fluid levels 
projecting over the paranasal sinuses.  The diagnosis was 
"left forehead scar, secondary to shrapnel injury."  The 
veteran also reported that he occasionally experienced pain 
from his left chest and flank area where he was struck, and 
that this pain radiated into his anterior flank and abdominal 
wall.  The examiner noted that there was a "small scar" 
located at approximately the level of the 11th rib.  This 
scar was nontender on palpation and there was no palpable 
mass.  The veteran had normal sensation to light touch in the 
associated dermatome, and a negative Tinel sign at the scar.  
The diagnosis was possible peripheral neuritis, not present 
on examination.

A private physician letter dated in January 2004 stated that 
the veteran reported that he experienced a burning and 
redness in his left eyebrow scar approximately four times per 
year.  The letter further stated that the veteran reportedly 
sought treatment from an ophthalmologist, and this 
ophthalmologist did not find any permanent damage to the 
veteran's eyes "except for some cataracts, which are not 
likely to be related to this scar."  The veteran reported 
that the scar was "very bothersome."  Upon objective 
examination, the physician observed "no problems other than 
a scar that does not appear to be red or irritated."

Upon VA examination in May 2004, the examiner noted that the 
veteran's claims file had been reviewed.  The veteran 
reported a history of how he acquired his scars consistent 
with that discussed above.  The examiner noted, however, 
"[the veteran] has no specific complaints from scars."  
Examination of the veteran's scar on the left eyebrow showed 
a well-healed scar measuring two inches, starting from 
between the eyebrows and extending to the left.  The first 
inch had a width of two millimeters (mm), and a depth of one 
mm.  There was no pain on the scar on examination, and there 
was no adherence to underlying tissue.  The texture of the 
skin was normal.  There was no ulceration, breakdown, 
inflammation, or infection.  There was no gross asymmetry, no 
induration, no limitation of motion, and no disfiguration.  
Regarding the veteran's chest scar, the examiner observed 
that the veteran had a "very well-healed, hardly visible 
scar" on the lateral aspect of his left chest, which 
measured approximately four inches.  The examiner noted 
further, "[t]his scar is quite superficial with no evidence 
of pain on palpation, adhesion, and it is hardly visible."  
There was no depression, no keloid formation, and no 
limitation of motion.  The diagnosis was "hardly visible 
scar on the left lateral chest."

In December 2000, the veteran filed a notice of disagreement 
with the January 1999 rating decision, which denied service 
connection for his left eyebrow scar and left chest scar.  
The RO reevaluated the veteran's claim and issued a new 
rating decision in October 2001, granting service connection 
for the scars, and assigned a noncompensable disability 
rating under the provisions of 38 C.F.R. § 7805 (2001), 
effective the date of receipt of the veteran's claim on 
August 26, 1999.  The veteran again filed a notice of 
disagreement in March 2002, initiating this appeal.  The 
current rating schedule for evaluating skin disabilities 
became effective in August 2002.  In June 2004, the RO 
reevaluated the veteran's claim for an initial compensable 
evaluation for his service-connected left eyebrow scar under 
the new regulations.  At that time, the RO assigned a 10 
percent disability rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, with an effective date from August 30, 2002, the 
date of the revised regulations, for the appellant's service-
connected left eyebrow scar.  

Between October 2001, when the veteran was granted service 
connection for his scars, and August 2002, the effective date 
of the revised regulations, the veteran's scars were rated 
under Diagnostic Code 7805.  Between August 1999 and August 
2002, Diagnostic Code 7805 provided that scars were to be 
rated upon limitation of motion of the affected body part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999-2002).  
Effective August 30, 2002, the criteria for skin disorders, 
to include scars, were amended.  See 38 C.F.R. § 4.118, as 
amended by 67 Fed. Reg. 49590-49599 (July 31, 2002).  

In considering the veteran's disability from scars, the RO 
has considered the former and revised regulations pertinent 
to the rating of scars.  Again, Diagnostic Code 7805, prior 
to August 2002, provided that both of the veteran's scars 
were to be rated upon limitation of motion of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999-
2002).  The Board has also considered rating the veteran's 
scars under the Rating Schedule in effect between August 1999 
and August 2002.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  As there was no medical evidence of limited motion 
or function as due to either the left eyebrow scar or the 
left chest scar at the time of the October 2001 rating 
decision, the veteran's scars were appropriately evaluated as 
noncompensable under Diagnostic Code 7805.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (1999-2001).

Under the revised rating criteria provided by Diagnostic Code 
7805, scars are evaluated based on limitation of function of 
the affected body part, as discussed above.  Id. at 
Diagnostic Code 7805 (2003).  Accordingly, as the objective 
medical evidence fails to indicate that the veteran 
experiences any limitation of function as due to his left 
chest scar, a compensable rating for this scar is not 
warranted under the current version of Diagnostic Code 7805.  

In the case of the veteran's left forehead scar, a 10 percent 
evaluation is currently in effect under the provisions of 
Diagnostic Code 7800.  38 C.F.R.§ 4.118, Diagnostic Code 7800 
(2003).  Diagnostic Code 7800, as it was codified prior to 
August 30, 2002, allowed a noncompensable evaluation for 
"slight" disfiguring scars to the head, neck or face.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (1999-2002).  A rating 
of 10 percent under Diagnostic Code 7800 was for moderate 
disfiguring scars to the head, neck, or face.  Id.  The next 
higher rating of 30 percent was assigned where scars to the 
head, face, or neck were severe, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
Id.  The highest rating of 50 percent was assigned where 
there were scars to the head, face, or neck that showed 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement.  
Id.  The July 2001 VA examiner described the veteran's left 
forehead scar as being 4 cm in length directly on the brow 
line.

The revised rating criteria, effective August 30, 2002, 
provide that, under Diagnostic Code 7800, characteristics of 
disfigurement of the head, face, or neck warrant ratings from 
10 to 80 percent for specified criteria.  38 C.F.R.§ 4.118, 
Diagnostic Code 7800 (2003).  An 80 percent evaluation is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
if there are six or more characteristics of disfigurement.  
Id.  A 50 percent evaluation is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; there are four or five characteristics of 
disfigurement.  Id.  A 30 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; there are two or three characteristics of 
disfigurement.  Id.  A 10 percent evaluation is warranted for 
one characteristic of disfigurement.  Id.

Further, the following note adheres and applies to the 
revised Diagnostic Code 7800:


Note (1):  The 8 characteristics of 
disfigurement, for purposes of evaluation 
under section 4.118, are:  Scar 5 or more 
inches (13 or more cm.) in length.  Scar 
at least one-quarter inch (0.6 cm.) wide 
at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar 
adherent to underlying tissue.  Skin hypo-
or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Id.  The medical evidence shows that the veteran's left 
forehead scar is approximately two inches in length, the 
first inch of which has a width of two mm and a depth of one 
mm.  There is no adherence to underlying tissue and the 
texture of the skin was normal.  There is no ulceration, 
breakdown, inflammation, or infection.  There is no gross 
asymmetry, no induration, no limitation of motion, and no 
disfiguration.  The medical evidence also indicates that the 
veteran's left eyebrow scar is "well-healed" and there is 
no evidence of palpable tissue loss, gross distortion, or 
asymmetry of the forehead.  As the disability rating for such 
a scar with only "one characteristic of disfigurement" on 
the face under Diagnostic Code 7800 warrants a 10 percent 
evaluation, an evaluation in excess of 10 percent for the 
veteran's left forehead scar is not warranted.  See Id.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there are no other diagnostic code provisions that 
would provide a basis for a higher evaluation.  The Board has 
considered other diagnostic codes pertaining to the skin 
under both the old and revised regulations.

Under the previous regulations, Diagnostic Code 7801 and 7802 
cannot be applied to either of the veteran's two service-
connected scars because the veteran does not have scars 
resulting from second or third degree burns.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802 (1999-2002).  Likewise, 
Diagnostic Codes 7803 and 7804 are inapplicable as they rate 
superficial scars with repeated ulceration, or scars that are 
tender or painful on objective demonstration.  Id. at 
Diagnostic Codes 7803 and 7804.  

Under the revised (current) regulations, it is clear that 
Diagnostic Code 7800 cannot be applied to the veteran's left 
chest scar because the veteran's affected body area does not 
include the head, face, or neck.  Id. at Diagnostic Code 7800 
(2003).  This scar is also not deep, such that it would cause 
limitation of motion in an area exceeding 6 square inches (39 
sq. cm.), it is not associated with underlying soft tissue 
damage, unstable, or painful on examination, so Diagnostic 
Codes 7801, 7802, 7803 and 7804 are also inapplicable.  Id. 
at Diagnostic Codes 7801, 7802, 7803, 7804.  Further, under 
the revised (current) regulations, the veteran's left 
forehead scar is on the veteran's face, making Diagnostic 
Codes 7801 and 7802 inappropriate for application.  Id. at 
Diagnostic Codes 7801 and 7802.  Diagnostic Codes 7803 
through 7805 are not for application because the veteran's 
left forehead scar is not unstable, painful on examination, 
nor does it cause limitation of function.  Id. at Diagnostic 
Codes 7803, 7804, 7805.  Again, Diagnostic Codes 7806 through 
7819 pertain to diagnoses that have not been assigned to the 
veteran.  Id. at Diagnostic Codes 7806 through 7819.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected scars presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2003); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
scars interfere markedly with employment beyond that 
contemplated in the assigned rating, warrant frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.    

Accordingly, the Board finds that an evaluation in excess of 
10 percent for the veteran's service-connected left forehead 
scar, and a compensable rating for the veteran's service-
connected left chest scar under either the former or the 
revised regulations are not warranted.  

In arriving at the foregoing determination, the Board has 
considered all the evidence of record, including the complete 
medical history of the scars, as well as current clinical 
manifestations of the disabilities, and their effects on the 
veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41 (2003).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that these claims are based on the 
assignment of an initial rating for disabilities following an 
initial award of service connection for those disabilities.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  The evidence, as discussed 
above, supports a rating of 10 percent, but no higher, for 
the veteran's left forehead scar from August 30, 2002, the 
effective date of the revised regulations, and a 
noncompensable evaluation for the left forehead scar from the 
date of the receipt of the claim until the effective date of 
the revised regulations.  See 38 C.F.R. § 3.400 (2003).  
Moreover, the evidence, as discussed above, supports a 
noncompensable evaluation, but no more, for the left chest 
scar since the date of receipt of the veteran's claim.  Id.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  An initial compensable evaluation for residual scar, left 
eyebrow, from August 26, 1999 to August 30, 2002, is denied.

2.  An evaluation in excess of 10 percent for residual scar, 
left eyebrow, from August 30, 2002, is denied.

3.  An initial compensable evaluation for residual scar, left 
chest, from August 26, 1999, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



